Mr. Chief Justice An vet
delivered the opinion of the Oourt:
1. The first and principal question raised is that which denies the constitutionality of the act of June 6, 1900, in so far as it requires the appellant, the railroad company, to extend by double tracks the lines of its underground electric railroad from its present terminus along the Columbia road and Sixteenth street to Park street. It is contended that the appellant cannot be compelled to extend its lines with*433out the consent of its board of directors or stockholders; as by compelling the company so to extend the lines of its road without its consent would be taking private property for pnblic or private use without compensation, and without due process of law. If this contention be well founded, it must follow as a necessary consequence that the right to the assessment made against the appellant for benefits that would accrue to it by the widening of the streets along which the extension is required to be made, must fail, and be declared to be without warrant or justification.
But is the act of Congress unconstitutional in the provision that requires the extension of the road ? By the charter of the Metropolitan Railroad Company, act of Congress of July 1, 1864, and so in the charters of the companies subsequently embraced by that company, it is expressly declared “ that this act may at any time be altered,, amended, or repealed by the Congress of the United States.”
It may be conceded that this reserved power in Congress is not entirely without limit, and that the power to alter, amend, or repeal must be exercised within reasonable bounds for the preservation of right and justice. It has been said by high authority, that the power must not be exercised in such arbitrary way as to destroy vested rights acquired in good faith under the chartered powers of the corporation. But it does not follow that this power to alter or amend may not be exercised to add new duties and obligations to those originally imposed, though such new duties and obligations may require the expenditure of large sums of money in their performance.
The question is, for what purpose was this power of alteration, amendment, and repeal reserved, if not to be exercised to promote the interest of the public, and to meet the requirement of that interest as it may arise ? It was certainly not only intended to authorize the making of mere formal changes in the charter, but, as it has been most justly said, one of the most obvious reasons for reserving to the legislature the right to alter, amend or repeal such charters is to enable it to compel an unwilling corporation to perfect and *434extend its connections with other railroads, or to extend its road to certain localities, as the convenience of the public may from time to time require. Mayor, etc., of Worcester v. N. & Worcester Railroad Co., 109 Mass. 103, 113. And especially is this reason applicable, and with much greater force than in ordinary cases of railroads, when invoked in the case of >an unwilling street railroad company already in the use and enjoyment of a most valuable and extensive franchise, excluding- all other roads from many of the principal streets of the city, and as to those streets constituting a monopoly. If. the extension of such road cannot be required to the less populous portions of the city, those sections may be entirely deprived of the benefit of street railroad facilities and improvement,— improvement indispensable to the extension and development of a city. Indeed, we may well suppose that it was within the contemplation of all parties concerned, at the time the charter was granted, that the lines of the road should, from time to time, be extended to meet the convenience and need of the public, and to conform to the growth and extension of the city. Legislation to meet such need has been had, upon several occasions, requiring such extension of this road, and without attempted resistance on the part of the corporation. Act of Cong., Aug. 2, 1894, Sec. 2 (28 Stats, p. 217) ; act of Cong., Feb. 26, 1895 (28 Stats., p. 682) ; act of Cong., Feb. 27, 1897 (29 Stats., p. 600).
It is contended that Congress could not exercise the power of requiring or compelling the extension of the lines of the road, as required in this case, without the consent of the corporation. But to sustain such a contention would simply render the reserved power to Congress to alter, amend, or repeal the charter, nugatory and without effect. The very object of the reservation of the power in the charter was to dispense with the consent of the corporation, and to retain a power superior to the mere will of the corporation, or those who compose it. Nor can the exercise of such reserved power be construed as impairing the obligation of a contract as between Congress and the corporation. Nor is there the slightest ground for the contention urged by the appellant, *435that the proceeding in this case, under which the assessment was made against the appellant, deprives the latter of its property without due process of law. Davidson v. New Orleans, 96 U. S. 97, 105-6.
There are numerous decisions of the question as to the extent of the legislative power over, charters g'ranted subject to the right of alteration, amendment and repeal; but we shall not extend this opinion by citing many of them. In Massachusetts there have been several well-considered cases upon the subject, and which have been cited and approved by decisions of the Supreme Court of the United States. In that State the revised statutes contain a provision that every act of incorporation, passed since March 11, 1831, shall at all times be subject to amendment, alteration, or repeal, at the pleasure of the legislature. In the case of Fitchburg Railroad Co. v. Grand Junction Railroad Co., 4 Allen, 198, 205, the clause of the revised statutes just mentioned was applied to special statutes of 1856, Ch. 296, and 1857, Ch. 128, which required the Fitchburg, the Grand Junction and the Boston and Lowell railroad corporations, to make expensive changes at their crossings, and to erect a bridge of specified dimensions and materials, and construct a connecting track, and which directed how the work should be superintended, and how the expense should be apportioned. The objection was taken there that the legislature, in the special acts, had transcended its power in requiring the improvements to be made regardless of the consent of the corporations, and their right to control the work. But the court held, that, under the clause of the revised statutes, the changes were rightly ordered, and that the legislature might prescribe by whom, in what manner, and under whose supervision the work should be accomplished, and in what proportions, according to their respective interests, it should be paid for by the parties affected by it.
The same principle was reaffirmed and applied in the subsequent case of Commonwealth v. Eastern Railroad Co., 103 Mass. 254. In that case, a statute requiring a railroad corporation whose charter was subject to amendment, altera*436tion, or repeal, at the pleasure of the legislature, to establish a flag station at a certain point on its line, and to erect there a station house, at which at least two trains each way should stop each day, was held to be clearly within the power of the legislature, under the reserved power to alter or amend. In the opinion of the court, by Chief Justice Chapman, after referring to the case in 4 Allen, to which we have just referred, it is said.: “ But, independently of the authority of those cases, it seems to us that the clause was intended to provide for such a case as the present. If the directors of a railroad were to find it for the interest of the stockholders to refuse to carry any freight or passengers except such as they might take at one end of the road and carry entirely through to the other end, and were to refuse to establish any way stations or do any way business for that reason, though the road passed for a long distance through a populous part of the State, this would be a case manifestly requiring and authorizing legislative interference under the clause in question. And on the same grounds, if they refuse to provide reasonable accommodation for the people of any smaller locality, the legislature may reasonably alter and modify the discretionary power which the charter confers upon the directors, so as to make the dirty to provide the accommodation absolute. Whether a reasonable ground for interference is presented in any particular case is for the legislature to determine; and their determination on this point must be conclusive.”
That case, with the paragraph from the opinion just quoted, was referred to with approval and adopted by quotation by the Supreme Court of the United States, in the case of Northern Pacific Railroad v. Dustin, 142 U. S. 492, 503-4.
In the more recent case of Mayor and Aldermen of Worcester v. Norwich and Worcester Railroad Co., 109 Mass. 103, it was held that the right of the legislature to amend, alter, or repeal the charter of a railroad corporation, under the General Statutes, Ch. 68, includes authority both to withdraw powers granted to the corporation, and to con*437fer new powers on it, and to require their exercise, and that independently of the assent of the corporation. In that case, the statute required of the defendant corporation, and certain other railroad corporations to unite in the erection of a station in the city of Worcester, for the accommodation of the passenger trains* of all said corporations. The act further provided that the station should be located on the northerly side of the main tracks of the Boston and Albany Railroad Company, between Green street and Grafton street, or upon the easterly side of Grafton street, and not more than fifteen hundred feet distant therefrom. The power of the legislature thus to require the railroad corporations to unite in the erection of the station, and to change their tracks, was strongly resisted by the railroad corporations, upon the grounds, that, by discontinuing the locations of the corporations named, and requiring them to locate and construct new railroads not within their existing locations, would interfere with vested rights, impair the obligation of contracts, and appropriate private property to public use without providing compensation therefor; and, consequently, such legislation was unconstitutional and void. But the court held the statute to be constitutional and valid, and to be a reasonable exercise of the power reserved to the legislature to amend, alter, or repeal the charters of the companies. And in the opinion of the court, it is said: “At any rate, the legislature'was the exclusive judge as to. that matter, and an amendment of the several charters, so as to secure such an object, was a reasonable exercise of their reserved right. It is no valid objection to such amendments, that they require corporations to extend their tracks, and to exercise the right of eminent domain for this purpose, and to incur additional expense. The power to extend their tracks is often granted at their own request; and is granted with no less propriety when the interests of the public require it. The power to alter a charter includes the right to take away some of the powers granted by it, or to add new powers without which improvements of the greatest importance would be ultra vires. Their compensation for the outlay is in the tolls they receive from travelers or others.”
*438The decision just cited is quoted with entire approval by the Supreme Court of the United States, in the case of Shields v. Ohio, 95 U. S. 319, 325; and the decision in this latter case would seem to be quite sufficient to sustain the validity of the act of Congress of June 6, 1900, in respect to the power to require the extension of the defendant’s line of road. And the act of Congress being valid, and creating a specific duty to extend the road of the defendant as prescribed, if that duty is neglected or refused to be performed, it may be enforced by mandamus against the corporation. Northern Pacific Railroad v. Dustin, 142 U. S. 492; Union Pacific Railroad v. Hall, 91 U. S. 343; New Orleans, Etc., Railway Co. v. Mississippi, 112 U. S. 12.
2. But notwithstanding the defendant corporation may be required and compelled to extend the line of 'its road, as prescribed in the act of Congress, it is contended that it is not subject to assessment for benefits, and therefore, the apportionment of the assessments made for benefits to property along the line of the specified extension, as the consequence resulting from the widening of the streets, so far as the defendant corporation is concerned, is absolutely null and void. This contention is founded upon the theory, that because the corporation is not at present the owner of any abutting property along the line of the proposed extension, therefore it cannot be legally assessed for benefits to the road to be hereafter extended. But we cannot assent to- this proposition.
Instead of requiring the railroad company to- acquire and prepare, its own right of way along the extension, Congress deemed it best to require that the streets, to the extent of the required extension, should be widened and graded by and under the authority of the Commissioners of the District. This, however, did not relieve the railroad company from an obligation to pay a fair proportion of the expense of widening the streets, the assessment to be apportioned to the benefits that it would receive from the improvement, in common with the abutting landowners. This is what is required by the terms of the act of Congress, and we think it *439but fair and just; and the case would seem to be strictly within the principle of the decision of Fitchburg Railroad Co. v. Grand Junction Railroad Co., 4 Allen, 198. It is true, the defendant has no abutting property along the line of the designated extension, but it has a franchise and a right to an easement in the bed of the streets, that constitute property, and such right may be subject to the assessment for benefits; at any rate, Congress has made it so^ and there can be no question of the right of Congress to prescribe such a basis of assessment. It is not upon abutting property, but against the railroad company that the proportional assessment is required to be made, and which has been so made. This proportional assessment, it is true, is directed to be collected as special assessments are collected; but this is not exclusive of all other methods of collection. New Haven v. Fair Haven & Westfield Railroad Co., 38 Conn. 422. By the assessment and apportionment of benefits by the jury, and confirmation of the verdict by the court, the right is settled, and the mode of collection is a question of a subordinate character. People v. Lawrence, 36 Barb. 177.
It is urged by the appellant that the apportionment of the assessments of benefits by the jury among the abutting landowners and the railroad company was not just and equitable, and therefore should be set aside. But there is nothing in the record to show, and we cannot assume, in the absence of sufficient proof, that the jury have acted recklessly and unjustly, and without regard to* the rights of the parties, and the instructions of the court, given them at the instance of the appellant. Those instructions were as favorable as the appellant could reasonably ask, and we have no evidence in the case that the jury did not pay proper regard to them. They viewed the premises, as they were required to do by the statute, and heard such evidence as either party thought proper to offer for their consideration, and their verdict can only be questioned and shown to be unjust or unreasonable, by clear and indubitable evidence.
Binding no error in the rulings of the court below, the order appealed from will be affirmed; and it is so ordered.

Order affirmed.